 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JOHNNY GRIFFIN,                 ) Case No.: 1:17-cv-0384 - JLT
                                     )
12             Plaintiff,            ) ORDER CLOSING THE ACTION
                                     )
13        v.                         ) (Doc. 83)
                                     )
14   UNION PACIFIC RAILROAD COMPANY,
                                     )
15             Defendant.            )
                                     )
16
17          The parties have settled their case and have stipulated to the action being dismissed with
18   prejudice and with each side bearing their own fees and costs. (Doc. 83) The Federal Rules of Civil
19   Procedure Rule 41 makes such stipulations effective immediately with further order of the Court.
20   Because all parties who have appeared in the action signed the stipulation, it “automatically
21   terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly,
22   the Clerk of Court is DIRECTED to close this action.
23
24   IT IS SO ORDERED.
25
        Dated:     March 5, 2019                              /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
